Filed 3/22/13 In re Elijah A. CA2/8
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION EIGHT


In re ELIJAH A., a Person Coming Under                               B244702
the Juvenile Court Law.

THE PEOPLE,                                                          (Los Angeles County
                                                                     Super. Ct. No. GJ29670)
         Plaintiff and Respondent,

         v.

ELIJAH A.,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County.
Robin Miller Sloan, Judge. Affirmed.


         Gerald Peters, under appointment by the Court of Appeal, for Defendant and
Appellant.


         No appearance for Plaintiff and Respondent.



                               ____________________________________
       The People filed a petition (Welf. & Inst. Code, § 602) alleging that 14-year-old
Elijah A. had committed the offense of misdemeanor battery on a school employee.
(Pen. Code, § 243.6.) At the adjudication, the victim, Sevan Sarkisyan, testified that he
worked as a school district security officer assigned to Pasadena High School. During a
school day, Sarkisyan was escorting Elijah to an assistant principal’s office when Elijah
grabbed Sarkisyan’s forearm. The assistant principal also testified that Elijah grabbed
Sarkisyan’s arm. Elijah held onto Sarkisyan’s arm for approximately 10 seconds. The
juvenile court found that Elijah committed the alleged offense. The court ordered Elijah
placed home on probation.
                                      DISCUSSION
       We appointed counsel to represent Elijah on appeal. Counsel filed an opening
brief pursuant to People v. Wende (1979) 25 Cal.3d 436, setting forth the procedural and
factual history of the case and requesting that we review the entire record on appeal for
arguable issues. Our court notified Elijah by letter that he could submit any claims or
arguments which she wished our court to consider. Elijah did not respond.
       We have independently reviewed the record on appeal, and are satisfied that
appointed counsel fulfilled his duty, and that no arguable issues exist. (See People v.
Wende, supra, 25 Cal.3d 436, People v. Kelly (2006) 40 Cal.4th 106.) “A battery is any
willful and unlawful use of force or violence upon the person of another.” (Pen. Code,
§ 242.) The statutory language is interpreted to require a “touching.” (See, e.g., People
v. Mansfield (1988) 200 Cal.App.3d 82, 87-88.) The “least touching” may constitute a
battery; it need not be severe, nor cause bodily injury or pain or leave a mark; a defendant
need not intend to injure, but only have the intent to commit the act. (Ibid.) The record
supports the juvenile court’s finding that Elijah unlawfully touched a school employee.




                                             2
                                 DISPOSITION
     The judgment is affirmed.


                                               BIGELOW, P. J.
We concur:


                  RUBIN, J.




                  GRIMES, J.




                                      3